UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 95-8581



WILLIAM D. ZACK,

                                           Petitioner - Appellant,

          versus

FEDERAL CORRECTIONAL INSTITUTE - MORGANTOWN,

                                            Respondent - Appellee.



Appeal from the United States District Court for the Northern Dis-
trict of West Virginia, at Elkins. Robert Earl Maxwell, District
Judge. (CA-94-178)


Submitted:   June 20, 1996                 Decided:   June 28, 1996


Before HALL, WILKINS, and HAMILTON, Circuit Judges.

Affirmed by unpublished per curiam opinion.


William D. Zack, Appellant Pro Se.     Daniel W. Dickinson, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Wheeling, West Virginia, for
Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reconsideration. We have reviewed the record and the

district court's opinion and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. Zack v. FCI
Morgantown, No. CA-94-178 (N.D.W. Va. Dec. 1, 1995). We dispense

with oral argument because the facts and legal contentions are ade-

quately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2